ELECTRONIC RECORD                         7 S 3 ~/$

COA#       05-14-00382-CR                        OFFENSE:        46.04


           Vincent Ray Settles v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

COA DISPOSITION:       AFFIRM                    TRIAL COURT: Criminal District Court No. 3


DATE: 06/03/15                     Publish: NO   TC CASE #:      F14-00085-J




                         IN THE COURT OF CRIMINAL APPEALS


         Vincent Ray Settles v. The State of
STYLE:   Texas                                        CCA#:                      713-/r
         PRO££                        Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: /l/ofljtO'/S'                                   SIGNED:                         PC:

JUDGE:    2££a                                        PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                               ELECTRONIC RECORD